 


113 HR 3551 IH: Railway Inspection and Transparency Act
U.S. House of Representatives
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3551 
IN THE HOUSE OF REPRESENTATIVES 
 
November 20, 2013 
Mr. Andrews introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To require the periodic inspection of certain railroad facilities. 
 
 
1.Short titleThis Act may be cited as the Railway Inspection and Transparency Act. 
2.Inspection of railroad facilities 
(a)RequirementThe Federal Railroad Administration shall require each railroad carrier to arrange for an independent inspection by a professional engineer of— 
(1)all railroad bridges owned or leased by that railroad carrier at least once every 2 years; and 
(2)all railroad signals and switches owned or leased by that railroad carrier at least once every 6 months. 
(b)DocumentationEach railroad carrier shall provide to the Federal Railroad Administration documentation of the results of inspections carried out under subsection (a). The Federal Railroad Administration shall make such documentation available to the public. 
(c)DefinitionsIn this section: 
(1)Independent inspectionThe term independent inspection means an inspection conducted by a professional engineer that is not employed by the railroad carrier or the Federal Railroad Administration. 
(2)Professional engineerThe term professional engineer means an individual who— 
(A)is currently registered as a professional engineer or structural engineer by a State, the District of Columbia, or a territory, commonwealth, or possession of the United States; and 
(B)has expertise in railroad operations. 
(3)Railroad carrierThe term railroad carrier has the meaning given that term in section 20102 of title 49, United States Code. 
 
